Cowles, J.
Upon consultation with my brethren, now at general term, we agree that the motion should be denied. *443The defendant, under the amendment to § 142 of the Code, providing that the facts shall be stated without “ unnecessary-repetition,” may now, as we thinlc, set them out in two separate forms, provided there is a fair and reasonable doubt of his ability to safely plead them in one mode only. But such pleading will be allowed with great caution, and only where it is very clear that the nature of the case-renders it proper and necessary to protect the rights of the plaintiff, and secure him against the danger of a non-suit, on the trial. The motion is denied, without costs to either party. Defendant to have ten days to answer.